 154DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE.-We will notify any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.645-3088, if they have any questions concerning this notice or compliance with itsprovisions..Hi-Way Dispatch,Inc.andLocal 135, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 25-CA-1933. June 21, 1965DECISION AND ORDEROn January 21, 1965, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed a statement of exceptions tothe Trial Examiner's Decision, and brief in support thereof.The Gen-eral Counsel filed a brief in support of the Trial Examiner's Decisionand an opposition to Respondent's motion.'i In its brief to the Board, the Respondent requests the Board to take judicial notice of,or in the alternative, subpena as evidence a pretrial affidavit of Respondent's PresidentBoveThe Trial Examiner found, in part, that Bove's credibility was impaired by hisrepudiation at the hearing, without any explanation, of it statement made in the pretrialaffidavit in question.The affidavit was not introduced into evidenceThe Respondentnow challenges the credibility findings of the Trial Examiner relating to Bove, contendingthat Bove did not repudiate his pretrial affidavit, but that his testimony was in completeaccord with his pretrial affidavit.Respondent thus seeks to reopen the record in connec-tion with a matter which hardly may be considered to be newly discovered and which itdid not seek to introduce at the hearing.For this reason alone we would deny Respond-ent's motion.It appears, moreover, that the Trial Examiner considered the apparent discrepancy be-tween Bove's testimony and his pretrial affidavit as only one factor in determining whetheror not to credit Bove's testimony. Indeed, another very significant factor relied on bythe Trial Examiner was his observation of Bove's demeanor as a witness.The demeanor of a witness is a factor of consequence in resolving issues of credibility.As the Trial Examiner has had the advantage of observing the witness, it is the Board'slongstanding policy to attach great weight to a Trial Examiner's credibility findings inso-far as they are based on demeanor.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F. 2d 362 (C.A. 3). See also,Wichita Television Corporation, Incorporated,d/b/a KARD-TV,122 NLRB 222, enfd. 277 F. 2d 579(CA.10), cert. denied 364 US.871;Baltimore Steam Packet Company,120 NLRB 1521. Thus, in the instant proceeding,assumingarguendothat Bove's pretrial affidavit is consistent with his testimony, never-theless,we would not disturb the credibility resolution of the Trial Examiner inasmuchas his resolution of this matter was grounded in large part on Bove's demeanor as awitness.-ichita Television Corporation Incorporated, d/b/a KARD-TV, supra; Balti-more Steam Packet Company, supra.Accordingly, on this separate basis, as well, we denyRespondent's request to take judicial notice of or to subpena into evidence Bove's pretrialaffidavit153 NLRB No. 22. HI-WAY DISPATCH, INC.155Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendationsof the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatRespondent, Hi-Way Dispatch, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONThe original charge herein was served upon Respondent on April 4, 1964,1 thecomplaint issued on June 10, and the case was heard before Trial Examiner SidneySherman on August 42and October 29. The issue litigated was whether Respondentviolated Section 8(a) (3) and (1) of the Act by laying off 10 drivers on February 29.After the hearing, briefs were filed by Respondent and the General Counsel. Therewas also filed after the hearing, pursuant to my request,3a stipulation by the parties .4Upon consideration of the entire record, and upon my observation of the witnesses,I adopt the following findings and conclusions:I.THE BUSINESS OF RESPONDENTHi-Way Dispatch,Inc.,hereinafter called Respondent,isa corporation and isengaged at its headquarters in Marion,Indiana, in the business of haulingfreight bymotor carrier.During the year preceding the issuance of the complaint,Respondentreceived more than$50.000 for transporting goods across State lines.Respondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,hereinafter called the Union,isa labor organization withinthe meaning of the ActIII.UNFAIR LABOR PRACTICESThe complaintalleges thatRespondent, on February 29, violatedSection 8(a)(3)and (1) of the Act by laying off 10 of its drivers because oftheir union or concertedactivity.The answerdenies this charge'All events hereinafter related occurred in 1964,unless otherwise stated.2After hearing part of the General Counsel's case on August 4, I ordered further pro-ceedings stayed to afford the Respondent and the Union an opportunity to resolve the issuebefore me through the grievance proceduie in their contractUpon appeal by the GeneralCounsel, the foregoing order was set aside by the Board and the case remanded to me.Pursuant to this remand,the taking of testimony was completed on October 29'In a letter of December 22, which is hereby received in evidence as Trial Examiner'sExhibit No. 24That stipulation,together with the letter of transmittal,Is hereby received in evidenceas Trial Examiner'sExhibit No. 3 156DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Sequence of eventsRespondent is engaged at Marion,Indiana, in the business of hauling freight bymotor carrier.Its principal shipper is the Foster-Forbes Glass Co., also located inMarion, which includes among its customers breweries in Chicago and Milwaukee.At all times here relevant, up to February 29, Respondent operated 20 over-the-road tractors.Two of these were owned by their driversOne of the others wasowned by Respondent,nine were owned in whole or in part by Anthony Bove,Respondent's president,and the balance were owned by other persons.As to the 18tractors not owned by their drivers,Respondent or Bove was required on March 1 ofeach year to make an initial cash outlay of $275 for license plates for each tractor,for which they were subsequently reimbursed in those cases where the tractor wasowned by a third party,out of any profits earned5from the operation of the tractor.Since, at least, 1961, Respondent has had continuous contractual relations with theUnion,in the form of (1) a main contract,consisting of a so-called Central StatesArea Agreement negotiated by the Central States Drivers' Council,representing theUnion, and by an employer association,representing Respondent,and (2)an adden-dum or supplement to the foregoing,'which is significant heie only because of certainprovisions herein providing for two alternative methods of computing a driver's pay-namely, percentage of gross revenue from freight hauled by the driver, and the driver'smiles and hours,whichever is higher.Under this addendum,the drivers are paid inthe first instance on the basis of a percentage of gross revenue,but, if at any timethey belieNe that their compensation for the immediately preceding 30-day periodwould have been higher,if computed on the basis of miles and hours, they are entitledto file a claim and recover the difference, if anyIt appears from the record that dissatisfaction developed among the drivers overthe administration of the provisions of the addendum,and that they believed that itwould be to their advantage to eliminate the foregoing option and have their compen-sation computed on a straight miles-and-hours basis.?This matter was discussed atseveral union meetings in January and FebruaryAt the first of these meetings, onJanuary 18,the majority of the drivers voted for elimination of the addendum andadoption of a straight miles-and-hours basis of compensation.At that meeting a"strike vote"was also taken,the significance of which will be discussed later.At ameeting on February 17, the majority of the drivers again voted against the adden-dum, and 17 of Respondent's 20 drivers at that meeting signed a "blanket"grievance,reading as follows:We, the undersigned drivers of Hi Way Dispatch,feel that we are being deprivedof the 30-day provision of the Addendum and request to be taken off the Adden-dum and to go back to miles and hours provisions of the Road contract.In addition,four of the drivers,at the same time, signed individual grievancesalleging that,when they attempted to turn in accurate records of their miles and hourson a particular trip so that they might take advantage of the miles-and-hours option inthe addendum,they were threatened with discharge by Mason, Respondent's generalmanager,and Bove, Respondent'spresident.These grievances were presented toBove within the next few days and rejected by him. They were then appealed,pursuant to the contractual grievance procedure,toa joint labor-managementcommittee.During February,Patrick, the Union's business agent, also had several discussionswith Bove,inwhich Patrick urged, without avail, a contractual rescission of theaddendum and substitution therefor of the so-called Krevda rider, which called forpayment on a straight miles-and-hours basis.On February 29, on the eve of the new motor vehicle registration period, Respond-ent laid off 10 of its drivers in inverse order of seniority, and did not renew the regis-trations of the vehicles operated by them.At the same time Respondent notifiedFoster-Forbes,its principal customer, of this layoff and that it would have to curtailits services to Foster-Forbes accordingly.On March 10 the joint grievance committee,referred to above,denied the drivers'request for elimination of the addendum,but it did instruct Respondent to "live up toSee Trial Examiner's Exhibit No. 3.Hereinafter called the addendum.7 The reason for this belief is not entirely clear from the record.Itmay be inferred,however, that the drivers felt that a miles-and-hours basis would generally be more favor-able to them,and that the existing provision for filing a claim for the difference withrespect to each 30-day period was unworkable,since it required the driver to keep accuraterecords of his miles and hours to support his claim,and since Respondent was frustratingthe efforts of the drivers to maintain such records HI-WAY DISPATCH, INC.157the ... Addendum in its entirety," and, in effect, enjoined both the Respondent andthe drivers to conform to the regulations of the Interstate Commerce Commission.8On March 30 Respondent began to recall the laid-off drivers in order of seniority,the last one being recalled on May 3.B DiscussionThe General Counsel contends that the drivers were laid off in reprisal for theirprosecution of the February 17 grievances attacking the addendum, and that, as suchgrievance action was protected, concerted conduct, such layoffs were unlawful. Insupport of this contention, there was adduced the testimony next set forth.Freeman, one of the laid-off drivers, testified that a few days after the February 17meeting (when the grievances about the addendum were signed by the drivers), heand two other drivers were discussing with Respondent's president, Bove, and itsgeneral manager, Mason, the drivers' opposition to the addendum, and that Bovestated that if the drivers wanted to change the Respondent's method of operation "hewould have to lay some of them off." Bove denied that he had made such a remark.On the basis of his demeanor, as well as certain other aspects of Bove's testimony,discussed below, which reflected on his credibility, I credit Freeman .9Hobbs, the Union's steward for the drivers, testified that, when he presented the"blanket" grievance to Bove,10 he remarked that the drivers were trying to run hisbusiness and that "if the sons-of-bitches wanted to play games, we could both playgames " Bove's denial of this was rather equivocal 11 In any event, on the basis ofdemeanor considerations, as well as other circumstances adversely affecting Bove'scredibility,'2 I credit Hobbs.At the hearing, Mason admitted that, in discussing with him the blanket grievanceabout the addendum, Bove declared that adoption of a straight miles-an-hour basisof compensation might necessitate some change in Respondent's operations.There was also uncontradicted testimony by Patrick, which was corroborated byDeBonis, one of the laid-off drivers, that on April 13, when 7 of the 10 drivers werestill in layoff status, Patrick presented to Bove a grievance about another matter, andthat Bove stated, "The only way you are going to get these men back to work is foryou to back off," to which Patrick rejoined that his job was to enforce the Union'scontracts and he "was not about to back off." Bove not only failed to contradict theforegoing testimony but also offered no explanation of his remark, the clear implica-tion whereof was that Bove would not recall the seven drivers who were still laid off,unlessPatrick showed less zeal in prosecuting grievances for alleged contractviolations.8 Presumably, the grievance committee here had reference to those regulations requiringthat accurate trip records be kept.9At the hearing, Mason was not asked about this incident although he made two ap-pearances on the stand, first as a witness for General Counsel and later as a witness forRespondentIn its brief, Respondent points to the failure of the General Counsel toexamine Mason on this point, but fails to explain its own failure to do soWhile Masonwas no longer in Respondent's employ when he testified, his testimony was in the mainfavorable to Respondent, even to the extent of offering a patently untenable explanationfor the February 29 layoffs. (See discussion of this below.)Under the circumstances, Ido not believe that any inference adverse to the General Counsel is warranted by hisfailure to examine Mason about the Freeman episode.Respondent also cites the failure of the General Counsel to identify, or call as witnesses,the two other drivers referred to in Freeman's testimony. I have given due weight to thiscircumstance in making my credibility finding here.11 This incident occurred a few days after February 17.11He merely answered in the negative when Respondent's counsel asked him whether herecalled talking with Hobbs "about the layoffs."However, Hobbs' foregoing testimony didnot refer to any discussion of layoffs but merely imputed to Bove a vague threat ofreprisal against the drivers if they persisted in their grievance over the addendumAc-cordingly, Bove's foregoing denial of any discussion of layoffs with Hobbs does not neces-sarily constitute a denial of such threat.12 Among other matters, Bove's credibility was impaired by his repudiation at the hear-ing, without any explanation, of a statement in his pretrial affidavit to the effect that byFebruary 25, he had already decided to lay off the drivers and that on that date he calleda meeting of the drivers to inform them of that decision. (In his testimonyhe deniedthat that was the purpose of the meeting or that he reached the layoffdecision beforeFebruary 28.) 158DECISIONSOF NATIONALLABOR RELATIONS BOARDIt appears from the foregoing credited testimony that Bove was perturbed over thedrivers' opposition to the addendum (as well as Patrick's militancy with regard togrievances, generally), and indicated in his discussions on that subject with Hobbs andFreeman that he would visit reprisals on the drivers if they persisted in such opposi-tion, expressly warning Freeman that such reprisals would take the form of the layoffof some of the drivers. The foregoing would seem to suffice to establisha prima faciecase that the layoffs were in reprisal for the prosecution of the grievances over theaddendum.Respondent contends that the layoffs were due, not to the prosecution of the griev-ances, but rather to its desire to postpone a substantial 13 cash outlay for new licenseplates at a time when it faced the economic drain and uncertainties of a strike.Respondent here relies onBetts Cadillac14 and related cases where the Board heldthat an employer need not play the role of a "sitting duck" in the face of an imminentstrike, but may take action to reduce his vulnerability to a strike, even if that involvesa partial or complete shutdown of his plant.Thus, he may suspend operations if hecannot continue to operate without incurring the risk of spoilage of materials, in theevent of a strike,'5 or he may shut down to avoid incurring obligations to customerswhich he will be unable to discharge in case of a strike.16These cases require proof that the employer would have suffered some specialeconomic disadvantage, or aggravated the disruptive effect of the strike, had he con-tinued to operate up to the moment the strike began, and that he curtailed his opera-tions to prevent such strike damage.Even if it be assumed that the making of a cash outlay of about $2,500 on the eveof an anticipated strike constituted special damage of the sort contemplated byBettsCadillac,the record preponderates against Respondent's contention that it actedbecause of the fear of a strike, rather than because of prosecution of the grievancesover the addendum.I do not doubt that late in February talk of a strike came to Respondent's attentionAt their January 18 meeting, the drivers had voted to strike in support of their demandfor elimination of the addendum provisions governing their method of compensation.Union Business Agent Patrick attempted to minimize the significance of this action,testifying that it was a vote to strike only if it was ascertained by him that the adden-dum was not legally binding on the drivers and that they were free to demand astraightmiles-and-hours provision, and then, only if Respondent refused to agree tosuch a provision.Patrick testified further that he subsequently ascertained from theUnion's president that the addendum was legally binding, and he so advised thedrivers about February 1, thereby, in effect, nullifying the strike vote.17Be that as18 The amount involved was $275 for each of the nine tractors or a total of $2,475.The 10th tractor was owned by its operator, who paid his own registration fee, but whowas, nevertheless, included in the layoff because of the seniority provisions of the contractgoverning layoffs.In explaining why the layoff action was limited to half the drivers, Bove testified thatthe size of the layoff was geared to'the ability of Respondent's principal customer, Foster-Forbes, to find substitute carriers in the Marion area, that, while such substitutes wereavailable for points between Marion and Chicago, none was available for the Milwaukeerun, as Respondent was the only local carrier licensed for that run, and that Respondentdeemed 10 drivers sufficient to handle Foster-Forbes' Milwaukee freight. (While thistestimony explains the size of the layoff, it does not necessarily shed any light on themotivation therefor.Consideration of the needs of Foster-Forbes would presumably havebeen uppermost in Bove's mind, whether the layoff was due to the reasons alleged byhim or to those alleged by the General. Counsel )14Betts Cadillac Olds, Inc., et al,96 NLRB 2'68.15Duluth Bottling Association, at al.,48 NLRB 1335.1sBette Cadillac Olds, Inc., supra.17 There was also some evidence that under the Union's procedures no strike actioncould be taken on the basis of the January 18 vote, alone, but that it was necessary, inaddition, that there be a second strike vote, and that the strike be sanctioned by higherunionauthority, including the president of the Union, and there was conflicting testimonyas to whether a second strike vote was, in fact, taken at the February 17 meeting. Inview of my findings in the text, below, I do not deem it necessary to resolve this conflict,but willassumefor the purpose of this Decision that there was such a second strike vote.While Patrick testified that the necessary strike sanction was not forthcoming, there isalso no evidence that Bove was aware that internal union procedures required such sanc-tion or that it had been refused. -Accordingly, in reaching the ultimate result herein, I donot rely on the alleged limited effect of any strike vote taken. HI-WAY DISPATCH, INC.159itmay, I am satisfied that talk of a strike among the drivers did not die down at thattime but persisted thereafter, and that such talk was overheard by Respondent's presi-dent, Bove, and its general manager, Mason, as well as certain representatives ofFoster-Forbes,Respondent's principal customer.However, notwithstanding thathe had several meetings with Patrick during January and February about the elimina-tion of the addendum, Bove admittedly made no effort to verify these strike rumors.He did testify that at one of these meetings, about February 23, when he referred to athreat of a strike, Patrick warned him that if the addendum dispute was not settledthere would be a strike.However, Patiick's version of this meeting omits any refer-ence either by Bove or Patrick to the possibility of a strike, and Mason corroboratedPatrick as to the absence of any reference to a strike on this occasion by either Boveor Patrick.18Accordingly, I find that while Respondent overheard talk of a strikeamong the drivers, it made no effort to determine from the Union, itself, whether anystrike was in fact planned, nor did it even apprise the Union that it was aware of suchtalk, or otherwise give the Union an opportunity to disavow any intention to strike.Accordingly, whether or not Respondent, in good faith, believed that a strike wasimminent, it is apparent that it was not greatly concerned on that score. It is difficultto square such lack of concern with the contention that it was the imminence of astrike which dictated Respondent's decision to take such a drastic step as the suspen-sion of half its operations.On the other hand, Respondent's apparent indifferenceto the strike rumors prior to the layoffs lends credence to the General Counsel's viewthat the decision to lay off the drivers was reached without reference to the prospectof a strike, and solely as a measure of reprisal against the drivers for prosecuting theFebruary 17 grievancesThere are several other matters which reflect on the sincerity of Respondent's con-tention that the layoffs were due to the fear of a strike.Not the least of these is thefact that this contention was apparently an afterthought adopted to meet the exigenciesof the trial.Thus, it was shown at the hearing that on April 3, after the instant charge was filed,Bove wrote the Board a letter, in which the layoffs are explained as followsthe only outbound tonnage of this Company originates at Foster-ForbesGlass Co., Marion, Indiana, destined to points in Wisconsin, Illinois and Michi-gan, principally.Volume from this Company decreased to the point where itwas impossible to retain all the drivers, including those named in the complaint,and a reduction was necessary, because of lack of tonnageBy reason of theforegoing, the ten men named in the complaint were laid off, only because oflack of tonnage.When confronted with this letter, Bove attempted to reconcile it with his positionat the hearing that the layoffs were due to the threat of a strike, by asserting that the"lack of tonnage was ... due to the fact that there was a threat of a strike," and thatitwas this factor, in addition to his desire to save the outlay for license plates, in theface of a strike threat, that prompted the layoffs.However, it was stipulated thatRespondent's volume of business was substantially the same for the months of Janu-ary and February, and there was no credible evidence of any ascertainable declinein business at any time before the layoff decision was assertedly made.'°Moreover, when Bove was later recalled to the stand, he attributed his layoff deci-sion solely to his desire to avoid putting out the money for license plates for at leastpart of the trucks, in the face of an impending strike, and no further reference wasmade by him in this connection to any actual or anticipated withholding of patronageby Foster-Forbes or any other customer.20And, in its brief, Respondent cites as the18All witnesses agreed only that in this conversation Bove mentioned the desirabilityof settling the Union's dispute with Respondent before March 1, because the new registra-tion fees would then be due.19 That decision was asserted by Bove and Mason to have been made about noon onFebruary 28.While Mason testified (see next footnote) that there was a sharp declineon February 28, the extent thereof could not have been deterinined until late in the after-noon of that day.Moreover, for reasons stated below, I do not credit Mason's testimonyas to the decline in orders, nor is it believable, in any event, that Respondent would takesuch a drastic step as a 50-percent curtailment of its operations on the basis of a drop inorders on a single day.20Mason, nevertheless, made an inept effort to support Bove's initial position that thelayoffs were involuntary, and were due to actual or anticipated loss of business, as aresult of the threatened strike.In this connection, he asserted that during February heascertained that Foster-Forbes had actually diverted some of its business to other truckers.However, Foster-Forbes' representative at the hearing credibly denied that there was anysuch diversionand Masonhimself, admitted that there was no actual declinein Respond- 160DECISIONSOF NATIONALLABOR RELATIONS BOARDreason for the layoffs, only Bove's alleged desire to avoid the outlay for license plates,in view of the strike threat. It is thus apparent that, presumably recognizing theabsence of any evidentiary basis therefor, Respondent has finally abandoned its initialposition as to the reason for the layoffs, shifting from an explanation that the layoffswere forced upon Respondent by an alleged decline in business to an assertion thatthey were a precaution voluntarily taken by Respondent to conserve cash during ananticipated strike.Further light is shed on Respondent's motivation by the events leading up to therecall of the drivers.On March 23 Bove called Foster-Forbes and appealed for morebusiness,assertingthat he would otherwise have to lay off more men In response tothis appeal, Foster-Forbes gradually stepped up Respondent's share of Foster-Forbes'freight until it returned to its former level, and Respondent, on March 30, began torecall the laid-off employees as they were needed.There was no contradiction ofPatrick's testimony, and I find that in the meantime, on March 25, in connection witha dispute with Bove over a matter not here relevant, he threatened to call a strike ofRespondent's drivers.21When asked at the hearing whether he was not still apprehensive of a strike whenhe began to recall the drivers, Bove answered that he no longer feared a strike becausehe had learned by that time that the addendum could not legally be elimmated.22Bove acknowledged, however, that this circumstance did not preclude the possibilityof a strike, and that the Union had given him no assurance that it would not strike 23When he was then asked, in effect, why, in the absence of any apparent change in theUnion's attitude, he rescinded the layoffs, he merely remained mute.There is thus presented a choice between (1) the General Counsel's contentionthat the layoffs were in reprisal for the drivers' resort to the grievance procedureto eliminate the addendum, which is buttressed,inter alia,by the credited testimonyrecited above concerning Bove's adverse reaction when the grievance was presentedto him and his threat of reprisals therefor, as well as his threat about the same timeto lay off some of the drivers if they persisted in their opposition to the addendum,and (2) Respondent's contention that the layoffs were due to its desire to mitigatethe effects of an anticipated strike, which contention was advanced only after itbecame apparent at the hearing that its pretrial defense of an involuntary layoff wasuntenable, and which contention is further rendered suspect by Bove's inability toexplain why, if he laid the drivers off because of fear of a strike, he began to recallthem a month later, even though he not only had no intervening assurance from theUnion that there would be no strike,but hadinfact, only 5 daps before, received fromthe Union the first direct threat of a strike.Under all the circumstances, I deem the General Counsel's explanation for thelayoff to be more cogent than Respondent's, and find that the layoffs were not moti-vated by a desire to conserve cash in the face of a strike, but were designed rather tocoerce the drivers into abandoning their grievance over the addendum, and that it wasonly after Respondent ascertained that the grievance had been finally rejected by thegrievance committee that Respondent ielented and took steps to recover its formerpatronage,and to recall the drivers.24ent's overall business volume until February 28, when,according to him, there was a50-percent drop in orders.Mason then attempted to attribute the layoff decision to thissudden,sharp decline in orders on the 28th,testifying that the decision was not madeuntil about noon on that date, but, when pressed to explain how it was possible to deter-mine by noon-time what the intake of orders would be for the entire day, he was at aloss for an answer.21Bove disputed only that this was thefirststrike threat by Patrick.22 As noted above, the blanket grievance seeking elimination of the addendum was rejectedby the grievance committee on March 10.23On March 14 Patrick assured Bove only that he had no present intention of striking,and that he would give 48 hours' advance notice of any strike action22 As a corollary to the above findings, I find that the timing of the layoffs, on the eveof the new registration date, was dictated not by Respondent's alleged desire to conservecash in theface of a strike, but rather by its desire to conserve cash at a time when itwas voluntarily curtailing its operations,and preparing to forego any profits,for as longas was necessary to achieve its coercive purpose.Thus,the February 29 date was anopportune one for two reasons:(1) the blanket grievance was then pending before thegrievance committee,and (2)a layoff on that date postponed the need for a cash outlayof nearly$2,500.In view of the foregoing findings that the layoffs were not due to fear of a strike, thereis,of course, no need to determine whether the cost of the license plates was the sort ofspecial damage contemplatedby Betts Cadillac,supra. HI-WAY DISPATCH, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE161The activities of the Respondent Employer set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Employer has engaged in certain unfair laborpractices, it will be recommended that Respondent be ordered to cease and desisttherefrom, and take certain affirmative action.Having found that the Respondent discriminatorily laid off 10 of its drivers onFebruary 29, 1964, it will be recommended that Respondent make them whole for anyloss of earnings they may have suffered by reason of the discrimination against them,by payment to them of a sum of money equal to that which they normally would haveearned from February 29 to the date of Respondent's offer of reinstatement. Back-pay will be computed in the manner established by the Board in F.JV.WoolworthCompany,90 NLRB 289, with interest as directed by the Board inIsis Plumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce and the Union is a labororganization, all within the meaning of the Act2.By discriminating in regard to the hire and tenure of employment of 10 of itsdrivers, thereby discouraging membership in the Union, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.3By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of facts and conclusions of law, and uponthe entire record, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby recommend that Respondent, Hi-Way Dispatch, Inc,Marion, Indiana, its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Discouraging membership in any labor organization of its employees, or otherconcerted action by its employees for their mutual aid or protection, by discriminatingin regard to their hire, tenure, or any other terms or conditions of employment.(b) In any other manner, interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist Local 135,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Make whole the employees listed in attached Appendix A, in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c) Post at its headquarters in Marion, Indiana, copies of the attached noticemarked "Appendix A." 25Copies of such notice, to be furnished by the RegionalDirector for Region 25, shall, after being duly signed by an authorized representativeof Respondent, be posted immediately upon receipt thereof, and be maintained by it15 If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenoticeIf the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of the United,'Enforcingan Order"for the words "a Decision and Order".796-027-66-vol. 153-12 162DECISIONS OF NATIONALLABOR RELATIONS BOARDfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 25, in writing, within 20 days fromthe receipt of this Decision, as to what steps the Respondent has taken to complyherewith.2°26 If this Recommended Order is adoptedby theBoard,thisprovisionshall be modifiedto read: "Notify saidRegionalDirector, in writing, within 10 days from the date of thisOrder, as to whatsteps Respondent has taken tocomply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 135, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, or in anyother labor organization of our employees, or discourage our employees fromengaging in concerted activities for their mutual aid or protection, by discriminat-ing in regard to hire, tenure of employment, or any term or condition of employ-ment of any of our employees.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to join or assist theaforesaid union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL make the employees listed below whole for any loss of pay sufferedas a result of the discrimination against them.Charles BelcherJames B. GrosswilerRobert BryanRichard McIntireAnthony DeBonisLawrence ShanksBobby DixonAlvin M. WalkerCharles FreemanRobert WhelchelHI-WAY DISPATCH, INC.,Employer.Dated-------------------By-----------------------------------------_-(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone No. Melrose 3-8921, if they have any question concerning this notice or compliance with itsprovisions.Carlson Furniture Industries,Inc.andUnited Furniture Work-ers of AmericaandLocal 886 of the International Union, Con-federated IndustrialWorkers of America,Partyin Interest.Case No. 21-CA-5996. June 21, 1965DECISION AND ORDEROn February 24, 1965, Trial Examiner William E. Spencer issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices and153 NLRB No. 24.